UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4860
MICHAEL SCOTT CASH,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
          for the District of South Carolina, at Greenville.
                Margaret B. Seymour, District Judge.
                             (CR-99-266)

                      Submitted: April 30, 2002

                      Decided: April 30, 2003

    Before MICHAEL, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Randall Scott Hiller, RANDALL S. HILLER, P.A., Greenville, South
Carolina, for Appellant. J. Strom Thurmond, Jr., United States Attor-
ney, Isaac Johnson, Jr., Assistant United States Attorney, Greenville,
South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. CASH
                             OPINION

PER CURIAM:

   Michael Scott Cash appeals the district court’s imposition of a 151
month term of imprisonment following his plea to one count of con-
spiracy to possess with intent to distribute methamphetamine on April
8-9, 1999 and one count of possession with intent to distribute
methamphetamine in violation of 18 U.S.C.A. §§ 841, 846 (West
Supp. 2002). We affirm.

   Cash first claims the district court erred in increasing his base
offense level for relevant conduct by attributing drug quantities to
Cash equivalent to the sum of $10,000. Shortly after Cash posted
bond following his arrest, he asked a Drug Enforcement Agency
agent if they discovered $10,000 hidden in a light fixture in his bath-
room. The agent testified that when Cash heard they had not discov-
ered the money, Cash stated that the $10,000 was the entire amount
of his drug proceeds for the sale of methamphetamine. Cash, how-
ever, maintains he told the agent the $10,000 was the entire amount
of money he made selling cars. Cash also claims the court erred in
increasing his base offense level in accordance with its relevant con-
duct finding that six packages containing several ounces of metham-
phetamine Cash admitted he received in the past were attributable to
him at three ounces per package. In making its determination, the
court relied upon and adopted the findings in the pre-sentence report
(PSR).

   The Government bears the burden of proving by a preponderance
of the evidence the quantity of drugs for which a defendant should be
held accountable at sentencing. See United States v. Gilliam, 987 F.2d
1009, 1013 (4th Cir. 1993). Under Gilliam, this can be established in
several ways, including when a defendant fails to properly object to
a recommended finding in a PSR that the court determines to be reli-
able. See id. A mere objection to the finding is insufficient. See
United States v. Terry, 916 F.2d 157, 162 (4th Cir. 1990). Instead, a
defendant must show "that the information is unreliable, and articu-
late the reasons why the facts . . . are untrue or inaccurate." See id.

  We hold Cash has failed to meet this standard. Other than his own
contrary assertion, he has provided no evidence that the agent’s testi-
                        UNITED STATES v. CASH                          3
mony that Cash stated the $10,000 was drug proceeds was unreliable.
Moreover, the court did not err in crediting the agent’s version as
more reliable than Cash’s statement, given the uncontested fact that
drugs and $6,700 in drug proceeds were discovered in Cash’s home
following his arrest. Those discoveries lend further reason to believe
any other large amount of money hidden in the home was also drug
proceeds. Thus, the district court had ample reason to adopt the find-
ings of the PSR regarding Cash’s statement concerning his acquisition
of $10,000. We also find Cash’s alternative argument that the $6,700
in drug proceeds actually discovered should be considered part of the
hidden $10,000 to be without merit.

   Further, the district court properly adopted the PSR’s findings
regarding the weight of six packages of methamphetamine. The PSR
calculated the weight of the six packages at three ounces each based
on Cash’s statement that each package contained "several ounces" of
methamphetamine. The PSR also noted that the package seized from
his home contained eight ounces of methamphetamine. However, the
calculations in the PSR were based on the least damaging interpreta-
tion of "several ounces," attributing only three ounces per package to
Cash. Thus, Cash has no cause to complain about the PSR’s calcula-
tion of the weight of the methamphetamine in the packages and the
district court’s reliance thereupon. Further, the district court properly
took Cash’s admission at face value and relied upon it to determine
that Cash, in fact, received at least six packages of methamphetamine.
No further proof is needed to establish beyond a preponderance of the
evidence, for sentencing purposes, that Cash received six packages of
methamphetamine. Cash never recanted or qualified this statement,
and the court reasonably held Cash accountable for his admission.

   Finally, Cash maintains that even if the court properly considered
his admission that he received six packages, the packages of metham-
phetamine were for his own personal use and therefore cannot be
aggregated for purposes of determining his relevant conduct. See, e.g.,
United States v. Wyss, 147 F.3d 631, 632-33 (7th Cir. 1998) (holding
drugs purchased for personal use should not be included as relevant
conduct when conviction is for distribution of controlled substance);
United States v. Kipp, 10 F.3d 1463, 1465-66 (9th Cir. 1993) (same).

   The district court’s determination of the drug quantity attributable
to a defendant is a factual finding reviewed for clear error. See United
4                       UNITED STATES v. CASH
States v. Randall, 171 F.3d 195, 210 (4th Cir. 1999). The district court
could reasonably infer that the total drug quantity attributable to Cash
was inconsistent with personal use. See United States v. Fisher, 912
F.2d 728, 730 (4th Cir. 1990). Moreover, the residence contained
drug paraphernalia used for cutting drugs for distribution, and the
large amounts of cash found and the frequency with which Cash had
methamphetamine shipped to him are both indicative of drug distribu-
tion.

   Accordingly, we find meritless the issues raised by counsel on
Cash’s behalf and by Cash himself in a pro se supplemental brief. We
thus affirm the judgment of the district court. We dispense with oral
argument, because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                           AFFIRMED